UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-1550



CLARENCE MOORE,

                                            Plaintiff - Appellant,

          versus


COMMONWEALTH OF VIRGINIA,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (CA-05-284-3)


Submitted:   July 14, 2005                 Decided:   July 22, 2005


Before WILKINSON, LUTTIG, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Clarence Moore, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Clarence    Moore    appeals      the   district    court’s    orders

dismissing his civil action against the Commonwealth of Virginia,

denying his motion for reconsideration, and denying his request for

mandamus   relief.      We   have    reviewed      the   record   and    find   no

reversible error.     Accordingly, we deny leave to proceed in forma

pauperis and dismiss the appeal for the reasons stated by the

district court.      See Moore v. Virginia, No. CA-05-284-3 (E.D. Va.

Apr. 25, 2005; Apr. 29, 2005; May 6, 2005).              We dispense with oral

argument   because    the    facts   and     legal   issues   are   adequately

presented in the materials before the court and argument would not

aid the decisional process.


                                                                        DISMISSED




                                     - 2 -